DETAILED ACTION
Claims 1-20 are pending. 
This action is in response to the information disclosure statement filed 2/4/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 				Allowable Subject Matter
Claims 18-20 are allowed.
The indicated allowability of claims 1-17 are withdrawn in view of the newly discovered reference(s) to Mizukami (US 20170241555).  Rejections based on the newly cited reference(s) follow.
Claims 6-7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Schmidt (US 10641298) discloses a similar valve but lacks the structure for the jet, an obviousness rejection could not be properly set forth.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The action has been made Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 was filed after the mailing date of the action mailed on 11/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
Figures 1-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 

Claim Objections
Claims 1,2,12 and 20 are objected to because of the following informalities:  claim 1, line 14, “at” should be - -at each of- -.  Claim 2 and 20, “the valve” should be - -the check valve- -. Claim 12, line 2, “the” should be - -a - -. Claim 12, line 3, “each valve” should be - -each of the plurality of valves- -.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Strauss et al. (US 7533695). Herein after “Strauss”.
Regarding claim 1, Strauss discloses a proportional load sensing hydraulic valve (18, see Fig. 3) comprising: a housing (34) having a bore (the inner bore that spool 37 slides within) and a major axis (an inherent horizontal centerline in the spool) that extends through a center of the bore; 
a spool (37) inside the bore of the housing and being coaxial with the major axis, the spool being adapted to move along the major axis between a rested position (Fig. 4A), a first activated position (Fig. 4B), and a second activated position (Fig. 3); 
a pump port (at P), first and second work ports (A,B), a tank port (T, see Fig. 1,T1,T2), and a load sensing port (the opening at 50), the load sensing port being coaxial with the major axis and the spool (as shown in Figure 3), the load sensing port 

    PNG
    media_image1.png
    487
    668
    media_image1.png
    Greyscale

	


Regarding claim 3, Strauss discloses fluid communication is blocked between the pump port and the first and second work ports when the spool is in the rested position (as shown in Figure 4A); wherein the pump port is in fluid communication with the first work port, and the tank port is in fluid communication with the second work port when the spool is in the first activated position (see Fig. 4B); and wherein the pump port is in fluid communication with the second work port, and the tank port is in fluid communication with the first work port when the spool is in the second activated position (see Fig. 3); and wherein the load sensing port is in fluid communication with the first work port and the pump port when the spool is in the first activated position (when valve 47 is open, col. 9, lns. 5-10,25-32), and the load sensing port is in fluid communication with the second work port and the pump port when the spool is in the second activated position (when valve 47 is open, col. 9, lns. 5-10,25-32).


Regarding claim 4, Strauss discloses the load sensing port is adapted to communicate the load sense pressure to a pressure compensator (1, see Fig. 1, is considered a pressure compensator in the broadest reasonable interpretation) when the spool is in the first activated position or the second activated position.

 the spool includes: sealing lands (4 sealing lands at 38,43,40,45 and below section 35) for sealing a plurality of galleries (the 2 open spaces at 43,38 between the four lands) between the spool and the bore; a hollow central channel (the open bore within 37 which connects 41,42) extending along a length of the spool, and first and second cross holes (41,42) connecting the central channel to the plurality of galleries.
Regarding claim 8, Strauss discloses the spool is a closed center spool (as shown in Fig. 3, the center of the spool is closed at 37a, and therefore considered as a closed center spool).
Regarding claim 9, Strauss discloses the spool is an open center spool (as shown in Fig. 3, the central portion of the spool is open and therefore considered as an open center spool).
 Regarding claim 10, Strauss discloses wherein the valve is mounted inside a manifold block (inherently Figure 3 showing a schematic of an outer body 34 which depicts a threaded schematic at the lead line for numeral 34, it is well known in the art that the outer body is threaded into a manifold block to direct fluid to the proper mating conduits as shown in Figure 1).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. (US 20170241555) in view of Luo (Us 20040226292).
Regarding claim 1, Mizukami discloses a proportional load sensing hydraulic valve (100, see Fig. 1) comprising: a housing (the section of B surrounding Spool CS) having a bore (the bore that spool CS slides within) and a major axis (an inherent horizontal centerline in the spool CS) that extends through a center of the bore; 
a spool (CS) inside the bore of the housing and being coaxial with the major axis, the spool being adapted to move along the major axis between a rested position, a first activated position, and a second activated position; 

Mizukami is silent to having that the metering orifice is biased in a closed position by a check valve spring (no spring is shown or explicitly disclosed in the specification).
Luo teaches the use of a check valve spring (30, see Fig. 1).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a spring as taught by Luo into the

device of Mizukami to have the metering orifice is biased in a closed position by a check 

valve spring, in order to control a specific pressure setting in the valve based on spring stiffness (Luo, para.0022).
	
Regarding claim 2, Mizukami when combined with Luo discloses that the metering orifice moves from the closed position to a metered position when a minimum cracking pressure is reached inside the valve (the spring from Luo resists until the cracking pressure is reached, as is old and well known in the art).

Regarding claim 4, Mizukami discloses the load sensing port is adapted to communicate the load sense pressure to a pressure compensator (26,27) when the spool is in the first activated position or the second activated position.
Regarding claim 8, Mizukami discloses the spool is a closed center spool (as shown in Fig. 1, 2, the center of the spool is closed as the inner bores do not directly connect, and therefore considered as an closed center spool).
Regarding claim 9, Mizukami discloses the spool is an open center spool (as shown in Fig. 1,2, the left portion of the spool is open and therefore considered as an open center spool).
 Regarding claim 10, Mizukami discloses wherein the valve is mounted inside a manifold block (B).
 	


Claims 11-13,15,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted Prior art (AAPA, see also NPL supplied by applicant, “Eaton, Medium Duty piston pumps”) in view of Strauss et al. (US 7533695).

	Regarding claim 11, Applicant discloses a hydraulic system (figures 4-7 of the instant application, para. 0031-0036) comprising: a pump (30) in communication with a fluid reservoir (60) and powered by a motor (para.0028), the pump including a variable displacement mechanism (52); a pressure compensator (48) adapted to adjust the position of the variable displacement mechanism of the pump based on a load sense pressure; a load sense line (54,para.030) adapted to communicate a highest load sense pressure from a plurality of valves (24, para.0030) to the pressure compensator; wherein each of the plurality of valves includes a spool (40,44) positioned inside a bore of a housing (the housing for 32), the housing defines a pump port (27), first and second work ports (26,28), a tank port (29), and a load sensing port (the port of 32 connected to 54), a check valve (34) is connected to each valve (24) via a load sensing port (36) and is located outside each valve (24), 
 	however is silent to having that;
 	the load sensing port includes a check valve having a metering orifice biased in a closed position by a check valve spring, and the check valve is adapted to move from the closed position to a metered position when a minimum cracking pressure is reached; and wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at the first and second work ports.


 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a spool and check valve as taught by Strauss for the spool and check valve of AAPA to have the load sensing port includes a check valve having a metering orifice biased in a closed position by a check valve spring, and the check valve is adapted to move from the closed position to a metered position when a minimum cracking pressure is reached; and wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at the first and second work ports, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP2144.04) and intercept pressure fluctuations virtually at the location at which they arise (Strauss, col. 9, lns. 3-10).
  Regarding claim 12, AAPA when combined with Strauss disclose the pressure compensator adjusts the variable displacement mechanism of the pump based on the highest load sensing pressure for maintaining a constant pressure drop across the first and second work ports in each valve (AAPA, para.0029).
 the spool includes: sealing lands (4 sealing lands at 38,43,40,45 and below section 35) for sealing a plurality of galleries (the 2 open spaces at 43,38 between the four lands) between the spool and the bore; a hollow central channel (the open bore within 37 which connects 41,42) extending along a length of the spool, and first and second cross holes (41,42) connecting the central channel to the plurality of galleries.
Regarding claim 15, Strauss discloses the spool in each of the plurality of valves is a closed center spool (as shown in Fig. 3, the center of the spool is closed at 37a, and therefore considered as a closed center spool).
Regarding claim 16, Strauss discloses the spool in each of the plurality of valves is an open center spool (as shown in Fig. 3, the central portion of the spool is open and therefore considered as an open center spool).
 	Regarding method claim 17, the combined device shown by AAPA when combined with Strauss will perform the methods as recited in claim 17, during normal operational use of the device.

 	





 	Claims 11,12,15,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted Prior art (AAPA, see also NPL supplied by applicant, “Eaton, Medium Duty piston pumps”) in view of Mizukami et al. (US 20170241555) and further in view of Luo (Us 20040226292).

	Regarding claim 11, Applicant discloses a hydraulic system (figures 4-7 of the instant application, para. 0031-0036) comprising: a pump (30) in communication with a fluid reservoir (60) and powered by a motor (para.0028), the pump including a variable displacement mechanism (52); a pressure compensator (48) adapted to adjust the position of the variable displacement mechanism of the pump based on a load sense pressure; a load sense line (54,para.030) adapted to communicate a highest load sense pressure from a plurality of valves (24, para.0030) to the pressure compensator; wherein each of the plurality of valves includes a spool (40,44) positioned inside a bore of a housing (the housing for 32), the housing defines a pump port (27), first and second work ports (26,28), a tank port (29), and a load sensing port (the port of 32 connected to 54), a check valve (34) is connected to each valve (24) via a load sensing port (36) and is located outside each valve (24), 
 	however is silent to having that;
 	the load sensing port includes a check valve having a metering orifice biased in a closed position by a check valve spring, and the check valve is adapted to move from the closed position to a metered position when a minimum cracking pressure is reached; and wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at the first and second work ports.


 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to substitute a spool and check valve as taught by Mizukami for the spool and check valve of AAPA to have the load sensing port includes a check valve having a metering orifice biased in a closed position, and the check valve is adapted to move from the closed position to a metered position and wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at the first and second work ports, since it has been held that rearranging parts of an invention involves only routine skill in the art (MPEP2144.04).
 Secondly, Mizukami and AAPA are silent to having that the metering orifice is biased in a closed position by a check valve spring (no spring is shown or explicitly disclosed in the specification).
Luo teaches the use of a check valve spring (30, see Fig. 1).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a spring as taught by Luo into the

device of Mizukami to have the metering orifice is biased in a closed position by a check 

valve spring, and the check valve is adapted to move from the closed position to a metered position when a minimum cracking pressure is reached; and wherein the metering orifice is adapted to balance a load sense pressure at the pump port with a pressure at the first and second work ports, in order to control a specific pressure setting in the valve based on spring stiffness (Luo, para.0022).



Regarding claim 15, Mizukami discloses the spool in each of the plurality of valves is a closed center spool (as shown in Fig. 1, 2, the center of the spool is closed as the inner bores do not directly connect, and therefore considered as an closed center spool).
Regarding claim 16, Mizukami discloses the spool in each of the plurality of valves is an open center spool (as shown in Fig. 1,2, the left portion of the spool is open and therefore considered as an open center spool).
 	Regarding method claim 17, the combined device shown by Mizukami and AAPA when combined with Luo will perform the methods as recited in claim 17, during normal operational use of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753